                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EVA NEUFELD, and DIANE INSERRA,

                  Plaintiffs,                               8:18CV488

     vs.
                                                    PROGRESSION ORDER
SAFECO INSURANCE COMPANY OF                             (AMENDED)
AMERICA, A Liberty Mutual Company;

                  Defendant.

     After conferring with counsel:


     IT IS ORDERED that the final progression order is as follows:

     1)    Plaintiff’s deadline for moving to amend pleadings or add parties is August
           23, 2019.

     2)    Defendant’s deadline for moving to add a third party is two weeks
           following completion of Plaintiff’s deposition.

     3)    As to the complaint currently pending, the deadline for serving written
           discovery under Rules 33, 34, and 36 of the Federal Rules of Civil
           Procedure is September 3, 2019. Written discovery as to any claims or
           allegations raised in any amended complaint shall be served on or before
           30 days following the filing of any amended complaint. Motions to compel
           discovery under Rules 33, 34, and 36 must be filed within two weeks
           following the discovery response deadline.
           Note: A motion to compel, to quash, or for a disputed protective order
           shall not be filed without first contacting the chambers of the undersigned
           magistrate judge to set a conference for discussing the parties’ dispute.

     4)    The deadlines for complete expert disclosures for all experts expected to
           testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
           non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                  For the plaintiff(s):             August 7, 2019.
                  For the defendant(s):             September 16, 2019.
                  Rebuttal expert deadline:         October 11, 2019
5)    The deposition deadline is December 6, 2019.

6)    The deadline for filing motions to dismiss and motions for summary
      judgment is October 21, 2019.

7)    The deadline for filing motions to exclude testimony on Daubert and
      related grounds is October 21, 2019.

8)    Motions in limine shall be filed seven days before the pretrial conference.
      It is not the normal practice to hold hearings on motions in limine or to rule
      on them prior to the first day of trial. Counsel should plan accordingly.

9)    All requests for changes of deadlines or settings established herein shall
      be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.

Dated this 2nd day of July, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     2
